318 F.2d 186
115 U.S.App.D.C. 215
Dennis HOPKINS, Appellant,v.UNITED STATES of America, Appellee.
No. 17470.
United States Court of Appeals District of Columbia Circuit.
Submitted Feb. 27, 1963.Decided March 14, 1963.

Mr. William J. Garber, Washington, D.C., with whom Mr. J. Norman Stone, Washington, D.C., was on the brief, submitted on the brief, for appellant.  Mr. William Bachrach, Washington, D.C., also entered an appearance for appellant.
Mr. William C. Weitzel, Jr., Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., Frank Q. Nebeker and B. Michael Rauh, Asst. U.S. Attys., were on the brief, submitted on the brief, for appellee.  Mr. Joseph A. Lowther, Asst. U.S. Atty., also entered an appearance for appellee.
Before FAHY, DANAHER and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant pled guilty to a violation of the Federal Narcotic Laws, 26 U.S.C. 4704(a), and was sentenced to imprisonment for a period of three to ten years.  In receiving the plea the District Court, Judge McGarraghy sitting, was careful to inquire of defendant, who was present in open court with counsel, as to the defendant's comprehension of the nature and consequences of the plea.  This occurred June 25, 1962.  On September 25, 1962, other counsel filed in the District Court a motion to set aside the plea and to order appellant committed to St. Elizabeth's Hospital or other mental hospital to determine whether he 'is of unsound mind or is mentally incompetent so as to be unable to understand the proceedings against him or properly to assist in his own defense.'  The support for the motion was an affidavit of the wife of the appellant.  The motion was denied; and this appeal from the denial order followed.


2
The motion and affidavit are insufficient to have required the court under Fed.R.Crim.P. 32(d), or otherwise, to take the action sought by the motion.


3
The sentence of the appellant was made with a recommendation by the court that he be committed to an institution in which he would receive treatment for narcotics addiction, and the provisions of 24 D.C.Code 302 are available for transfer of the appellant from jail to a mental institution if appropriate.


4
Affirmed.